Title: From John Adams to John Quincy Adams, 27 September 1819
From: Adams, John
To: Adams, John Quincy,Quincy, Josiah, III


					Commonwealth of Massachusetts. Edward H. Robbins, Esquire, Judge of the Probate of Wills, and for granting Letters of Administration on the Estates of Persons deceased, having goods, chattels, rights, or credits in the County of Norfolk, within the Commonwealth aforesaid. To all unto whom these Presents shall come, Greeting.
					August 1, 1826
				 Know ye, That upon the Day of the Date hereof, before Me, at a Court of Probate, held at Dedham, in the County aforesaid, the Will of John Adams, late of Quincy in the said County, Doctor of Laws deceased, a Copy of which to these Presents annexed, was proved, approved, and allowed: Who having, while he lived, and at the Time of his Death, Goods, Chattels, Rights or Credits in the County aforesaid: And the Probate of the said Will, and Power of committing Administration of all and singular the Goods, Chattels, Rights and Credits of the said Deceased, by Virtue thereof, appertaining unto Me; the Administration of all and singular the Goods, Chattels, Rights and Credits of the said Deceased, and of his said Will, in any Manner concerning, is hereby committed unto John Quincy Adams, Doctor of Laws, and Josiah Quincy, Doctor of Laws, both of Boston, in the County of Suffolk, and Commonwealth aforesaid, the Executors in the same Will named, well and faithfully to execute the said Will, and to administer the Estate of the said Deceased according thereunto; and to make a true and perfect inventory of all and singular the Goods, Chattels, Rights and Credits of the said Deceased; and to exhibit the same into the Registry of the Court of Probate for County aforesaid, at or before the first Day of November next ensuing: And also to render a plain and true Account of their said Administration upon Oath, within one year from the date hereof.In Testimony whereof, I have hereunto set my Hand and the Seal of the said Court of Probate. Dated at Dedham, the first Day of August, in the Year of our Lord one thousand eight hundred and twenty Six.
				
					Edwd. H Robbins J ProbateSamuel Haven Regt.
				
				
			
                         Enclosure
                                                
                            
                            September 27, 1819
                        
                        Know all men by   these presents that I John Adams of Quincy in the County of Norfolk Esquire, being of sound mind and disposing memory, though in the eighty fourth year of my age, do hereby make my last Will and Testament.My debts, which I hope will not be large and my funeral  charges, which I hope will be very small, must be paid by my Executors.I give and devise to my son John Quincy Adams and to his heirs, all that part of my real estate, which lies on both sides of the Ancient County road from Boston to Plymouth, containing by estimation one hundred and three acres be the same more, or less, together with my mansion house, gardens and buildings thereon situated:I also give to him Babel pasture, so called, which I purchased of the Executor of Norton Quincy; also the two rockey pastures, which we have called the Lanes pasture and the red ceder pasture, upon the following condition Vizt.—that he pay, or secure to be paid, with interest, within three years after my decease, to my Executors herein after named, for the said real estate first above named ten thousand dollars; for the said Babel pasture one thousand dollars; and for both the said Lanes pasture and the said Red ceder pasture one thousand dollars.But in case, my said son John Quincy shall refuse to accept the said estate and pastures upon the said condition then I order my said Executors to make sale of the same, and to apply the proceeds in portions as herein after directed.I give and devise to my said son John Quincy Adams, the whole of my library, upon condition that he pays to my son Thomas Boylston Adams, the value of one half the said library, to be estimated, in case my said sons cannot agree concerning the value by appraisers, to be chosen by my Executors and to be approved by the Judge of Probate of the County of Norfolk for the time being.And my will is that a discharge or offset, made by my said son John Quincy, for the amount of such valuation, of any debt due from my said son Thomas, to my said son John Quincy shall be deemed a full compliance with this condition.All the rest and residue of my estate, real, personal and mixed, I order to be sold by my Executors.After the payment of my debts and funeral expenses, I order that the proceeds of the said sale together with the sums to be paid or secured to be paid by the said John Quincy to my Executors as above provided, be applied and appropriated in the following manner Vizt.—in equal portions to my said son John Quincy Adams—to my said son Thomas Boylston Adams—to my grand children William Stuben Smith, John Adams Smith, Caroline Amelia De Wint, children of my deceased daughter Abigail Smith;—to my grand children Susanna Boylston Clark, Abigail, Louisa, Smith Johnson children of my deceased son Charles Adams;—to my grand children Abigail Adams, Elizabeth Coombs Adams, Thomas Boylston Adams, Isaac Hull Adams, John Quincy Adams, Joseph Harrod Adams children of my said son Thomas Boylston Adams;—and to Katharine Louisa Smith neice of my late consort, who has been brought up in my family.And my Will is that my Executors herein after named shall retain in their hands, all the portions of my estate, herein above devised to my  son Thomas Boylston Adams and to his six children above named, that they put the same out to interest and hold the same in trust;—paying the said interest to my said son Thomas Boylston Adams, or to the support of his family, or forming an accumulating fund for the benifit of his children, at their discretion, until his said children attain the age of twenty one years and as each attain the said age, my Will is that my Executors should pay over such child’s portion to him or her successively; and after the decease of my said son Thomas my will is that his portion be equally divided among such of his children as shall then survive.All my family pictures, all my books, papers, manuscripts and letters of every kind, I devise to my son John Quincy Adams.I hereby constitute and appoint my son John Quincy Adams and my friend Josiah Quincy of Boston Executors of this my last Will and Testament.I hereby revoke all my former Wills and declare this to be my last Will.In witness whereof I have hereunto set my hand and seal this twenty seventh day of September,  in the year of our Lord one thousand eight hundred and nineteen.
                        
                            John Adams(Seal)
                        
                        
                            Signed sealed published and declared by the said John Adams the Testator to be his last Will and Testament in presence of us, who in his presence and in the presence of each other subscribed our names as Witnesses. 
                    Jno. DavisThomas GreenleafGeo. W. Beale.Commonwealth of Massachusetts.Norfolk ss. (L.S.)At a Court of Probate, held at Dedham, in and for the County of Norfolk, on the first Tuesday of August, in the year of our Lord, one thousand eight hundred and twenty six, being the first day of said month.The foregoing Instrument, purporting to be the last Will and Testament of John Adams, late of Quincy, in said County, Doctor of Laws, deceased, being presented for Probate, by John Quincy Adams and Josiah Quincy, the Executors therein named, Thomas Greenleaf, a  Witness thereto subscribed, appears and makes oath, that he saw the said John Adams, sign, seal, and heard him publish the said Instrument to be his last Will and Testament; and that he, with John Davis and George W. Beale (whose presence here is dispensed with) subscribed their names thereto, as Witnesses, in the presence of the said Testator—and that he was then, to the best of their discernment, of sound and disposing mind:—I do therefore, by virtue of the power and authority given me hereby approve and allow the said Instrument as the last Will and Testament of the before named deceased, and do decree that it have full force and effect, as such according to the law in that case provided.Given under my hand and seal of office, the day and year above written.Edwd: H. Robbins Judge of Probate.Copy. Attest
                            Samuel Haven Regt
                        
                    